UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

TROY LILLIE ET AL. CIVIL ACTION
VERSUS
STANFORD TRUST CO. ET AL. NO.: 13-150-BAJ-EWD

Consolidated With

TROY LILLIE ET AL. CIVIL ACTION

VERSUS

STANFORD TRUST CO. ET AL. NO.: 19-138-BAJ-EWD
ORDER

In August 2013, the United States Judicial Panel on Multidistrict Litigation
transferred United States District Court for the Middle District of Louisiana Civil
Action No. 13-150, Troy Lillie et al. v. Stanford Trust Co. et al., to MDL No. 2099, In
re: Stanford Entities Securities Litigation, and assigned the case to United States

District Judge David C. Godbey.

In February 2019, the United States Judicial Panel on Multidistrict Litigation
conditionally remanded the case from MDL No. 2099, United States District Court

for the Northern District of Texas Civil Action No. 3:13-3127, to this Court. (Doc. 275).
In March 2019, the Clerk of Court of the United States District Court for the
Middle District of Louisiana received from the clerk of the transferee court the files
required by Rule 10.4(b) of the Rules of Procedure of the United States Judicial Panel

on Multidistrict Litigation.

Upon remand, a new case was created—Civil Action No. 19-138—containing
the designated contents of the MDL record. (Text-Only Entry of 3/08/19). The docket

for this new civil action did not reflect any pending motions.

During the June 17, 2019 status conference, counsel advised that at least two
motions were pending at the time of remand: a Motion for Summary Judgment
(Doc. 249) filed by SEI Investments Company and SEI Private Trust Company on
September 24, 2018 and a Motion for Dismissal of Summary Judgment, Or In the
Alternative, Motion to Obtain a Continuance Under Rule 56(d) (Doc. 263) filed by
Plaintiffs on October 15, 2018. Those motions appear to be fully briefed. (Docs. 250,

260, 261, 262, 264, 268, 269, 272).
Accordingly,

IT IS ORDERED that the Clerk of Court shall amend the docket in Civil
Action No. 19-138 to reflect that the Motion for Summary Judgment (Doc. 249)
and the Motion for Dismissal of Summary Judgment, Or In the Alternative,
Motion to Obtain a Continuance Under Rule 56(d) (Doc. 263) are pending
motions. These motions are considered submitted for decision.

29:

Baton Rouge, Louisiana, this day of June, 2019.

re

JUDGE BRIAN A. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
